Title: From Thomas Jefferson to the Commissioners of the Treasury, 27 February 1789
From: Jefferson, Thomas
To: Commissioners of the Treasury



Gentlemen
Paris Feb. 27. 1789.

I have the honour to forward to you a letter from your bankers in Amsterdam sent open to me for my perusal, and also a copy of my answer to one of a similar tenor. I have at length found myself obliged to insist with those gentlemen on the article of money destined for our captives. Themselves as well as the brokers, being holders of a considerable portion of our bonds, have an advantage in raising money to pay the interest, because, besides their portions of interest, this prevents the value of the bonds at market from lowering, which would be a loss on their capital. But they have no interest in the other objects of the estimate on which the last loan was ordered: on the contrary it is better for them not to furnish the money for these objects, but to let all those sums lie over as a surplus to pay their interest of the year after next should no remittances for that purpose be made the next year. There is no end to waiting therefore till they shall say they are ready to pay the other articles. They will hand over the residuums from February to June and from June to February without end so as to apply all the money to the paiments of interest and divert it from other objects which were equally within the views of Congress. The sum for the purpose of our captives was calculated largely in order to ensure the object: and tho’ I have said in my letter to them that I shall draw for this article, yet I do not suppose the half of it will be necessary, and therefore do not propose to draw for more than the half, if so much. I cannot be particular in the sum at present,  till I shall receive their answer, and have a consultation with the person to whose agency Congress has authorized me to confide this business. Should the demand be likely to go beyond my present expectations, I hope to be able to consult our government in person, and in time to prevent any delay. I have the honour to be with sentiments of the most perfect esteem and respect Gentlemen your most obedient & most humble servant,

Th: Jefferson

